Earl Warren: Number 397, Pennsylvania Railroad Company, Petitioner, versus George M. Day, Administrator Ad Litem of the Estate of Charles A. DePriest. Mr. Clattenburg you may proceed.
Richard N. Clattenburg: Mr. Chief Justice Warren, may it please the Court. This case is here under writ of certiorari granted to review the decision of the Court of Appeals for the Third Circuit. The issue here is whether an employee who is retired from railroad employment may sue in the Federal District Court to recover wage claims involving work which he performed while he was an active railroad employee on the basis of provisions of a collective bargain -- collectively bargained railroad labor agreement. Or whether such claims are to be decided exclusively by the National Railroad Adjustment Board established under the Railway Labor Act. There is no question on this case as to the review or finality of awards of the Board. It is simply a question as to the initial jurisdiction over such claims by a retired employee. The Plaintiff in the District Court below was employed by the Railroad as a fireman and engineer for a total of 40 years and he retired in March 1955 resigning and applying for an annuity under the Railroad Retirement Act. During that period of seven years before his retirement, he had filed claims with the Railroad contending that he was entitled for additional pay under the agreement between the Railroad and its engineers represented by the Brotherhood of Locomotive Engineers. Mr. DePriest claimed that on numerous occasions throughout this period, he was required, as engineer, to take a train outside his assigned switching limits on -- and on the tracks of a foreign railroad that on each of the some allegedly thousand occasions that he did this, he was entitled to receive an extra day's wages as engineer in addition to his regular pay. These claims were handled under the administrative procedure of the agreement in the normal course of handling on the property and were denied by the Railroad which contested the claims on the basis that Mr. DePriest had not operated trains outside the switching limits and that they had not been operated on the tracks of a foreign railroad within the meaning of the provisions of the agreement on which Mr. DePriest provide. However, upon his retirement, Mr. DePriest brought this suit against the Pennsylvania Railroad Company for these extra days pay which he claimed and his complaint was the normal type of diversity complaint alleging he was a citizen of New Jersey, Pennsylvania Railroad a citizen of Pennsylvania and alleging a jurisdiction with the amount well in excess of that required by the statute. The Railroad then moved to dismiss the complaint on the ground that exclusive jurisdiction over the claims was in the National Railroad Adjustment Board. The District Court below, in his first opinion in a 145 Federal Supplement 596 agreed that this was a type of claim over which the National Board has exclusive jurisdiction. However, the Court went on to say that because there were other similar claims pending before the Adjustment Board which might establish some right and Mr. DePriest to recover in the Court and in view of the fact that certain questions with regard to statutes of limitations have been raised. The District Court will retain jurisdiction but upon request would stay all proceedings until the awards of the Adjustment Board had been handed down in those other cases. Accordingly, such an order staying proceeding was entered and an appeal was taken by this order to the Court of Appeals. The Court of Appeals dismissed the appeal for lack of appellate jurisdiction. About this time, Mr. DePriest died and his administrator was appointed by the New Jersey Court and substituted as plaintiff in this action. While the appeal was still pending in the Court of Appeals, the National Board handed down awards in three similar claims for pay for engineers who under similar circumstances performed this type of work in the Philadelphia area where Mr. DePriest's claims arose. These awards denied the similar claims and since this had happened and the proceedings had been stayed in the District Court pending the decisions on these awards, the Railroad again moved the District Court to dismiss the claims on the same basis before that the Court lack jurisdiction of the subject matter, thus jurisdiction being exclusively in the Adjustment Board.
William O. Douglas: The Board didn't write any opinion in those cases?
Richard N. Clattenburg: The Court?
William O. Douglas: The Board.
Richard N. Clattenburg: The Board has in those three cases which are I believe found in the appendix in the transcript of record. The three awards are on -- beginning on page 9, the certificate of the award is on page 9 and the awards are found on pages 10 --
William O. Douglas: Thank you very much.
Richard N. Clattenburg: -- 10 following in the transcript of records.
Earl Warren: We'll recess now Mr. --